

117 HR 1510 : To direct the Secretary of Veterans Affairs to submit to Congress a report on the use of cameras in medical facilities of the Department of Veterans Affairs.
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1510IN THE SENATE OF THE UNITED STATESMay 19, 2021 Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo direct the Secretary of Veterans Affairs to submit to Congress a report on the use of cameras in medical facilities of the Department of Veterans Affairs.1.Report on use of cameras in medical facilities of the Department of Veterans Affairs(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Office of Operations, Security, and Preparedness of the Department of Veterans Affairs, the Veterans Health Administration, and the Office of Construction and Facilities Management of the Department, shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report analyzing the policies, use, and maintenance of cameras deployed by the Department for patient safety and law enforcement at medical facilities of the Department.(b)ElementsThe report required by subsection (a) shall include the following:(1)A comprehensive review of the policies and procedures of the Department regarding the use and maintenance of cameras with respect to the following:(A)Patient safety, including—(i)an analysis of how cameras are used to monitor staff and patients;(ii)an analysis of the specific units within medical facilities in which the use of cameras is prioritized to protect patient safety;(iii)an analysis of the procedures regarding the positioning of cameras;(iv)an analysis of the extent to which cameras monitor locations where drugs are stored to ensure that drugs are accounted for, and an assessment of whether this is a widely used practice; and(v)an analysis of the actions taken to preserve and protect patient privacy.(B)Law enforcement of medical facilities of the Department, including—(i)how exterior cameras are used;(ii)how interior cameras are used; and(iii)an analysis of locations, interior and exterior, in which camera use is prioritized.(2)Recommendations of the Secretary to improve patient safety and law enforcement, including—(A)the placement and maintenance of cameras;(B)the storage of data from such cameras;(C)the authority of supervisors at medical facilities of the Department to review recordings from cameras;(D)the number of staff required to monitor live footage from cameras at each medical facility of the Department;(E)the funding necessary to address shortfalls with respect to cameras and the specific uses for such funding;(F)any additional actions required to preserve and protect patient privacy; and(G)such other matters the Secretary determines appropriate.(c)Camera definedIn this section, the term camera means any video camera used in a medical facility of the Department of Veterans Affairs for purposes of patient safety or law enforcement, but does not include cameras used solely by the Inspector General of the Department of Veterans Affairs to assist in criminal investigations conducted by the Inspector General.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk